DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 1-9 are allowable. 
The restriction requirement among Groups I-II as set forth in the Office action mailed on 18 August, 2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Claims 10-13, drawn to nonelected Group II, are hereby rejoined. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Allowable Subject Matter
Claims 1-13 are now allowable over the prior art of record.
The following is an examiner’s statement of reasons for allowance: The prior art fails to teach, among other features, an endoscope tip device comprising:

an annular base removably mounted to a distal end of the endoscope insertion portion, the annular base comprising an outer layer and an inner layer; 
a plurality of struts collapsibly radiating from the base; 
	a webbing connecting two struts of the plurality of struts; wherein
	the outer layer is formed of a first polymer, and the struts and inner layer are formed of a second polymer, where the second polymer has a lesser hardness than that of the first polymer. 
Axon (US PGPUB 2013/0090527) teaches the above except for the webbing. 
Rottenberg et al. (US PGPUB 2015/0148606) teaches the above except for the inner and outer layers, and the first and second polymers. 
There is no reason or suggestion provided in the prior art to modify the above prior art to have the additional features as claimed above, and the only reason to modify the references would be based on Applicant's disclosure, which is impermissible hindsight reasoning.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Rottenberg et al. (US PGPUB 2015/0148606)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON B FAIRCHILD whose telephone number is (571)270-5276. The examiner can normally be reached 8:30am-5pm Monday-Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Carey can be reached on (571) 270-7235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON B FAIRCHILD/Primary Examiner, Art Unit 3795